Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 7 October 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 42.My dearest friend.
Ghent 7. October 1814.

Captain Bates arrived here yesterday morning, from Amsterdam, and has lent me a number of American Newspapers, of the month of August, and to the first of September inclusive—They were brought by the Dutch vessel, the Prince of Orange, arrived at the Texel—The same that had touched at Havre de Grace—The Dutch Minister, Mr Changuion had gone in her to America, conveyed by the Ajax, a Dutch vessel of War. The Ajax has not yet returned. I have been much disappointed in receiving no Letters from Quincy by this opportunity; but it is said that almost every body else is in the same predicament—Not a letter to any member of our Mission has come—The vessel is said to have sailed sooner than was expected, though precisely on the day, of which notice had been given.
The newspapers contain a great variety of details respecting the fall of Washington, and the destruction of buildings and of property public and private affected by the Enemy—The whole transaction is much more disgraceful to the British than it is injurious to us. The destruction of the Capitol, the President’s House, the Public Offices and many private houses, is contrary to all the usages of civilized Nations, and is without  example even in the Wars that have raged during the French Revolutions—There is scarecely a Metropolis in Europe, that has not been taken in the course of the last twenty-Years—There is not a single instance in all that time of public Buildings like those, being destroyed—The army of Napoleon did indeed blow up the Kremlin at Moscow; but that was a fortified Castle; and even thus the act has ever been and ever will be stigmatised, as one of the most infamous of his deeds.
It has indeed been conformable to the uniform experience of mankind, that no Wars, are so cruel and unrelenting as civil Wars; and unfortunately every War between Britain and America must and will be a civil War; or at least will bear most of its peculiar characters—The ties of Society between the two Nations are far more numerous between them than between any two other Nations upon Earth—they are almost as numerous as if they continued to be what even in our day they have been, under the same Government—But whenever these ties are burst asunder by War, the conflicting passions of the parties, are multiplied and exasperated in the same proportion; in the moral as well as the physical world the principles of repulsion are exactly proportioned to those of attraction. We must therefore expect that the excesses of War committed by the British against us, will be more outrageous than those they are guilty of against any other people; and we must be neither surprized nor dejected at finding them to be so—The same British Officers who boast in their dispatches of having blown up the Legislative Hall of Congress and the dwelling-house of the President, would have been ashamed of the act instead of glorying in it, had it been done in any European City—The exultation at this Event in England is just such as to prove that the passions of malice, and envy and revenge, which prompted their military and naval officers to the exploit are prevailing universally throughout the Nation—The Times and the Courier, rave and foam at the mouth about it. The Morning Chronicle to justify the Destruction of the Capitol and other public buildings calls it a mitigated retaliation for some private houses burnt by our troops in Canada—But Lewistown, French-town, Havre de Grace, Hampton, and many other scenes of British barbarism and brutality, preceded any irregular act of that nature, on our part. The first example of every Savage feature in the War, has been shewn by the British—The feelings excited by such atrocities among our people could not be restrained—they retaliated; and now the British retaliate upon retaliation—In this contest of ferocious and relentless fury we shall ultimately fall short of the British, because we have not so much of the Tyger in our composition—A very strong evidence of this has been shown in the history of the destruction of Washington—It seems that after having effected their purpose, the terror of the British was so great, of being cut off in their retreat, and their flight was so precipitate, that they left their own dead, unburied on the fields, and their own wounded, as prisoners, at the mercy of the very people whose public edifices and private habitations they had been consuming by fire—If those wounded prisoners have not been gibbeted on the trees between Bladensburg and Washington, to fatten the region kites, and to swing as memorials of British valour and humanity, it has not been because the provocation to such treatment was insufficient, but because it belongs to our national character to relent into mercy towards a vanquished and defenceless enemy.
The next point of attack, it appears by letters from on board of Cochrane’s fleet of which we have heard, was supposed to be Norfolk—There are also indications, threatening New-Orleans, New-London, New-York and Boston—At the same time on the side of Canada the reinforcements from Bordeaux had already nearly reached Kingston upon Lake Ontario—The three-decker, which was to give them the superiority on that Water was nearly finished—General Izard was at or near Sacket’s Harbour, with a force yet superior to the British at Kingston, but doing Nothing. Chauncey was flouncing about upon the Lake, but doing Nothing. A momentary glory shone upon our arms on the Niagara frontier, where Brown, Scott, and Gaines have proved themselves worthy of their brethren in arms upon the Ocean—In the attack of 15. August upon Fort Erie, the loss of the British exceeded probably 1000 men—The gallant Coll: Drummond, was shot dead, almost in the very act of crying out to his troops “Give the damned Yankees no Quarter.”—They pretend they had been deceived as to the numbers of our Garrison at Fort Erie; by the reports of some deserters from the Fort, and that after their defeat, they hung the deserters—doubtless for the encouragement of desertion.
General Brown’s official account of the battle of Bridgewater 25 July, is one of the handsomest military dispatches I ever read—He appears to be an officer of the highest order of character—It was a deplorable misfortune that both he and Scott were wounded in the action—It would otherwise have been on our side a Victory as decisive as it was glorious—Alas! all this will be unavailing—Sacket’s Harbour will be taken—Izard will be beaten; our fleet on Lake Ontario will be totally destroyed— and... I pray you, my dear  Louisa, not to be dismayed, or disheartened, when this news comes—I am prepared to receive it, and yet, not to abate a jot of heart or hope.
We have not yet received the reply from the British Plenipotentiaries to our last note, although twelve days have past since we sent it to them—The accounts from America have probably contributed to delay the Communication from them, but they may finally give them a decisive character, which is all that I can now wish. While this uncertainty continues, it is impossible for me to say when I shall have the happiness of returning to you—The Voyage by Sea is no longer practicable; nor can I now expect to be with you sooner than the last of November. It is too late for me to say any thing to you on the subject of a House for the Winter—I hope that you concluded to take that of Mr. Gisborne as you intended, until March—One great motive of my wish for which is that you will be so near to Mr and Mrs Krehmer—
Love to Charles—Mrs: Smith promised to send me a letter for you this Evening; but Caroline is a little unwell, and this may have prevented her mother from writing. I spend an hour or two with them every Evening—
Ever affectionately yours        
A.